       Case 2:19-cv-01020-KG-CG Document 73 Filed 12/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY, et al.,

      Plaintiffs,

v.                                                          No. CV 19-1020 KG/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ,

      Defendants.

                      ORDER SETTING FAIRNESS HEARING

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a Fairness Hearing shall be conducted by telephone on Wednesday,

February 3, 2021, at 10:00 a.m. Parties shall call Judge Garza’s AT&T line at

(877) 810-9415, follow the prompts, and enter access code 7467959 to be connected to

the proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
